EXHIBIT 10.41

 
LEASE
 
THIS LEASE AGREEMENT (“Lease”), is made and entered into, by and between
Miles/Commerce Ltd., an Ohio limited liability company (hereinafter called
“Landlord”) and Affymetrix, Inc., a Delaware corporation (hereinafter called
“Tenant”), to be effective as of April 1, 2010.
 
WITNESSETH
 
Landlord, in consideration of the rents and covenants herein stipulated to be
paid and performed by the Tenant, hereby agrees to let and lease to Tenant, and
Tenant hereby agrees to lease from Landlord upon and subject to the terms,
covenants and conditions herein contained, the premises (the “Premises”),
consisting of approximately 24,720 square feet in that certain building (the
“Building”) commonly known as 26101 Miles Road, the same being situated in the
City of Warrensville Heights, County of Cuyahoga and State of Ohio, as more
fully described on Exhibit A attached hereto and made a part hereof (the
“Site”).  The Premises include the space currently occupied by Tenant, which run
from the interior of the eastern wall of the building to the interior wall
separating the Premises from the space currently leased by Gotham Staple (the
“Gotham Space”).
 
1.           TERM.
 
(a)           The “Commencement Date” of the term of this lease shall be April
1, 2010.
 
(b)           Landlord and Tenant acknowledge and agree that Tenant currently
occupies the Premises pursuant to that certain Lease entered into between
Landlord and USB Corporation, an Ohio corporation, as of April 1, 2000 as
amended by that certain Addendum between the parties thereto dated September 14,
2004 (as amended, the “Existing Lease”).
 
(c)           The term of this Lease shall be for a period of five (5) years
beginning with the “Commencement Date” and ending on March 31, 2015.
 
2.           RENT.
 
(a)           Tenant’s obligations to pay rent, and additional charges shall
begin on the Commencement Date as hereinabove defined.
 
(b)           Tenant agrees without demand and without any deduction or setoff
to pay to the Landlord at Landlord’s office located at c/o Champa & Company,
Inc., 4225 Mayfield Rd., South Euclid, Ohio 44121. or such place as Landlord may
from time to time designate in writing, as and for rent until March 31, 2015,
the annual sum of Ninety Three Thousand Nine Hundred Thirty-Six Dollars
($93,936) payable in monthly installments of Seven Thousand Eight Hundred
Twenty-Eight Dollars ($7,828) in advance upon the first day of each and every
calendar month.  The rent payable for any portion less than all of a calendar
month shall be a pro rata portion of the payment due for the full calendar
month.
 
3.           ADDITIONAL CHARGES.
 
(a)           It is the purpose and intent of Landlord and Tenant that the rent
herein specified shall be absolutely “net-net-net” to Landlord, so that this
Lease shall yield to Landlord, net of any and all costs and expenses of the
Premises unless specifically excluded under this Section or Section 9(c), the
rent specified in Paragraph 2(b) above, or, during any renewal term, the rent
specified in Paragraph 6.  Accordingly, Tenant agrees to assume and pay in
addition to the rent, all costs, expenses and obligations of every kind and
nature whatsoever relating to the Premises which may arise or become due during
the initial term and any renewal term of this Lease, except municipal, state and
federal income taxes assessed against Landlord to the extent specified in
Paragraph 3(B) below.  Without limitation as to the generality of the foregoing,
within ten (10) business days following Landlord’s written invoice, Tenant shall
pay to Landlord Tenant’s Share of (i) all real estate taxes and assessments with
respect to the Premises, all reasonable costs and fees incurred in contesting
same and/or negotiating with public authorities, the amount of any tax or excise
tax on rent or on any service or services furnished under this Lease, (ii) all
charges for snow removal and landscaping, (iii) the cost of all insurance
required hereunder, and (iv) the cost of any and all repairs, replacements and
alterations, to the Buildings and the Premises described in Section
9(c)(ii).  Tenant shall pay directly to the applicable utility provider the cost
of all utility charges for gas, fuel, light, electricity, power, heat, water,
sewerage and other utilities serving the Premises.  In addition, Tenant shall
pay the cost of janitorial services to the Premises and all other operating and
maintenance expenses pertaining to the Premises and its use and occupancy
hereunder.  Tenant by these presents indemnifies and saves harmless Landlord
from and against all loss, cost, damage and/or expense (including reasonable
attorneys’ fees) incurred as a result of Tenant’s default of its obligations
hereunder.  Upon the expiration of the term or of the extended term hereof, all
such costs and expenses which Tenant is required to pay hereunder shall be
equitably apportioned and paid to the time of such termination.
 
(i)           Tenant may contest in good faith, by appropriate proceedings at
its own expense, any real estate taxes or assessments, provided that Tenant
shall first have paid such item, unless Landlord agrees that the payment of such
item is to be postponed during the contest.  Nothing herein contained, however,
shall release Tenant of the obligation and duty to pay and discharge such
contested item or items as finally adjudicated, with interest and penalties, and
all other charges directed to be paid in or by any such adjudication.  Any such
contest or legal proceedings shall be begun by Tenant as soon as reasonably
possible after the imposition of any contested item and shall be prosecuted to
final adjudication with all reasonable promptness and dispatch; provided,
however, that Tenant may, in its discretion, consolidate any proceeding to
obtain a reduction in the assessed valuation of the Premises for tax purposes
relating to any tax year with any similar proceeding or proceedings relating to
one or more other tax years.  Anything to the contrary herein notwithstanding,
Tenant shall pay all such contested items before the time when the Premises or
any part thereof might be forfeited as a result of nonpayment.
 
(b)           Nothing herein contained shall require Tenant to pay any
municipal, state or federal income taxes assessed against Landlord’s receipt of
any rental income herein; provided, however, that if at any time during the term
of this Lease or the extended term hereof, the method of taxation prevailing at
the commencement of the term hereof shall be altered so as to cause the whole or
any part of the taxes, assessments or impositions now or hereafter levied,
assessed or imposed on real estate and the improvements thereon to be levied,
assessed and imposed, wholly or partially, as a capital levy, or otherwise, on
the rents received therefrom, or if any tax, assessment, levy, imposition or
charge, or any part thereof, shall be measured by or based in whole or in part
upon the Premises and shall be imposed upon Landlord, then in that event all
such taxes, assessments, levies, impositions and/or charges so measured or based
shall be deemed to be included within the term taxes for the purposes of
Paragraph 3(a) next above and shall be paid and discharged by Tenant the same as
herein provided in respect to the payment of real estate taxes and assessments.
 
(c)           Landlord shall have the right, but not the obligation, after
notice to Tenant to pay, for the account of Tenant, any items not paid by Tenant
hereunder when due (including, without limitation, real estate taxes and
assessments and insurance premiums), and shall be entitled to reimbursement from
Tenant within  ten (10) business days after written invoice with respect to all
such payments, together with interest from the dates of such payments to the
date of actual reimbursement by Tenant, at the prime rate of interest as
published by the Wall Street Journal on the date such payment is
due.  Notwithstanding the imposition and/or payment of an interest charge,
non-payment of any rent or other charges due hereunder shall continue to
constitute a default of this Lease.
 
(d)           Tenant shall be responsible for and pay before delinquency all
municipal, county, state or federal taxes assessed during the term of this Lease
against any personal property of any kind owned or used by or placed in, upon or
about the premises by Tenant.
 
4.           CONDITION OF PREMISES.
 
The Landlord makes no representations or warranties with respect to the Premises
or the physical condition thereof unless expressly stated in this Lease.
 
5.           USE.
 
(a)           Tenant covenants that the Premises shall be used exclusively for
the business of distributing, marketing and manufacturing of life science
products and services and no other use unless Tenant has first obtained
Landlord’s prior written consent, which consent shall not be unreasonably
withheld or delayed.
 
(b)           Tenant, at Tenant’s sole cost and expense, shall obtain all
permits and licenses required by any governmental authority for use of the
Premises and for the conduct of Tenant’s business, and Tenant shall operate its
business in the Premises in accordance with all applicable laws, statutes,
ordinances, rules and regulations promulgated by all governmental authorities
and agencies having jurisdiction over the Premises or Tenant’s business. Tenant
shall not do, nor permit to be done, anything which will invalidate or increase
the cost of any insurance policy covering the Building or property located
therein, unless Tenant pays for such increase; provided, however, that any
consent required under Section 5(a) has been obtained.
 

6.           RENEWALS; HOLDOVER; AND RIGHT OF FIRST REFUSAL ON ADJACENT SPACE.
 
(a)           Tenant shall have an option to extend the term of this Lease for
two (2) additional consecutive period(s) of five (5) years each, commencing on
the expiration of the initial term or the first extension term (as applicable),
upon the same terms and conditions, except rental which shall be agreed upon
pursuant to Section 6(b), provided that at the time of such renewal Tenant is
not in default beyond notice and cure periods under any of the terms and
provisions of this Lease and provided further that Tenant has delivered written
notice to Landlord of its intention to renew this Lease at least six (6) months
(the “Renewal Date”) prior to its expiration.  If the parties do not negotiate a
mutually acceptable rental rate for the renewal term prior to the Renewal Date,
Tenant shall not have the right to exercise the renewal option.  Tenant may
exercise the second renewal option only if it has exercised the first renewal
option in accordance with this paragraph.  If Tenant gives notice of its
exercise of the option set forth herein, Tenant shall execute and deliver,
within thirty (30) days after Tenant’s receipt from Landlord, an amendment to
this Lease, providing that the term shall be extended and stating the rental
rate for the renewal term.
 
(b)           The annual rental during such renewal shall be as negotiated by
the parties. (c)In lieu of exercising its first or second renewal option, as
applicable, under Section 6(a), Tenant shall have the option to elect to
holdover for a period of either six (6), twelve (12) or eighteen (18) months,
commencing on the expiration of the initial term or any renewal term, upon the
same terms and conditions, except that base rental shall be one and one-half
(1.5) times the rent due under this Lease, provided that Tenant is not in
default beyond notice and cure periods under any of the terms and provisions of
this Lease and provided further that Tenant has delivered written notice to
Landlord of its intention to holdover for the six (6), twelve (12) or eighteen
(18) month period it designates at least six (6) months prior to the expiration
of the initial or renewal term, as applicable.
 
(d)           In the event that Landlord desires to lease the Gotham Space other
than to Gotham Staple or a successor, the Landlord shall notify the Tenant in
writing (the “Right of First Refusal Notice”) of the Landlord’s intention to
rent the Right of First Refusal Space to a third party, whereupon the Tenant
shall have a period of thirty (30) days following the Right of First Refusal
Notice in which to notify Landlord that Tenant desires to lease the Right of
First Refusal Space on the same terms and conditions as this Lease including  a
rental of $3.80 per square foot.  If the Tenant does not respond to the Right of
First Refusal Notice within thirty (30) days of the Right of First Refusal
Notice or enter into a lease for the Right of First Refusal Space within sixty
(60) days of the Right of First Refusal Notice, the Landlord shall thereafter
have the right to lease the Right of First Refusal Space to a third party.
 
7.           UTILITY INTERRUPTIONS.
 
Landlord shall not be liable for any interruption of utility services nor shall
any of Tenant’s obligations under this Lease be affected by any such
interruption of utility services.
 
8.           ALTERATIONS, INSTALLATIONS AND REMOVAL OF IMPROVEMENTS BY TENANT.
 
(a)           Tenant shall have the right during the continuance of this Lease
to make such interior alterations, changes and improvements to the Premises as
may be proper or useful for the conduct of Tenant’s business and for the full
beneficial use of the Premises, provided Tenant shall pay all costs and expenses
thereof and make such alterations, changes and improvements in a good and
workmanlike manner, using only labor which is compatible with other labor being
used in the Building.  Tenant agrees, at the expiration or other termination of
the Lease, if requested by Landlord, to remove any such alterations, changes
and/or improvements made by Tenant and to repair any damage to the Premises
caused by such removal.  Notwithstanding the above, any alterations, changes or
improvements to or affecting the structure or exterior of the Premises or which
change the front or the character of the Premises shall require Landlord’s prior
written consent which shall not be unreasonably withheld.
 
(i)           Tenant further agrees, at the expiration or other termination of
the Lease, if requested by Landlord, to remove any alterations, changes and/or
improvements to the Premises made by Tenant’s predecessors-in-interest Amersham
Pharmacia Biotech, Inc. (“APB”) and USB Corporation (“USB”) under any prior
lease agreement and to repair any damage to the Premises caused by such
removal.  Notwithstanding the foregoing, Tenant shall not be obligated to expend
more than Two Hundred Fifty Thousand Dollars ($250,000.00) (the “Expense Cap”)
to cause the Premises to be surrendered under this Lease, including the removal
of all alterations, changes and/or improvements, restoration and  repair of any
damage caused by the removal of any alterations, changes and/or improvements as
made by APB or USB or Tenant.
 
(ii)           Prior to the making of such alterations, changes and
improvements, Tenant shall procure all necessary permits and shall comply with
the terms and provisions of Ohio’s Mechanic’s Lien Statute, including, but not
limited to, the filing of a “Notice of Commencement,” as such term is defined in
said statute.  Tenant hereby completely and fully indemnifies Landlord against
any Mechanic’s Lien or other lien, encumbrance or claims in connection with any
construction by Tenant or the subsequent making of any alterations, changes and
improvements by Tenant and will within thirty (30) days after notice from
Landlord bond or discharge any such lien.  Nothing in this Lease contained shall
be construed as a consent on the part of the Landlord to subject Landlord’s
estate in the Premises to any lien or liability under any law relating to liens.
 
(b)           Except as otherwise provided, all signs, furnishings, trade
fixtures, personal property and other equipment installed in the Premises by
Tenant and paid for by Tenant and that may be removed without structural injury
to the Premises (“Tenant’s Property”) shall remain the property of Tenant
and  may be removed by Tenant upon the termination of this Lease.  Tenant shall
repair any damage caused by such removal, it being understood that any damage
related to the removal of Tenant’s Property which is not requested by Landlord
pursuant to Section 8(a)(i) shall not be subject to the Expense
Cap  Notwithstanding the foregoing but subject to Tenant’s right to perform
alterations during the Lease term, all light fixtures, and the complete
electrical, plumbing, air-conditioning and heating systems, including ducts,
diffusers, grills, controls and all other equipment and parts related to such
systems, shall be and remain in the Premises at all times for the benefit of
Landlord.
 
9.           MAINTENANCE AND OPERATION.
 
(a)           Tenant agrees that, at its own expense, it will comply with all
appropriate laws, ordinances, orders, rules, regulations and requirements of all
federal, state and municipal governments having jurisdiction over the Premises,
Building, Site or Tenant’s business, and appropriate departments and commissions
thereof including, but not limited to, the Occupational Safety and Health Act
and any and all federal, state and local environmental laws; provided, however,
that Tenant shall have the right, but not the duty, to contest by appropriate
legal proceedings, in the name of Tenant without cost or expense to Landlord,
the validity of any such laws, ordinances, orders, rules, regulations and
requirements.
 
(i)           For purposes of this Section 9, “Hazardous Substance” means any
matter giving rise to liability under the Resource Conservation and Recovery Act
(“RCRA”), 42 U.S.C. Section 6901 et seq., the Comprehensive Environmental
Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C. Sections 9601 et
seq. (including the so-called “SARA” amendments thereto), Chapters 3734 and 3745
of the Ohio Revised Code (“ORC”), any other applicable federal, state or local
statute, law, ordinance, rule or regulation governing or pertaining to any
hazardous substances, hazardous wastes, chemicals or other materials, including
without limitation asbestos, polychlorinated biphanyls, radon, petroleum and any
derivative thereof, or the storage, release, generation, treatment or
transportation thereof (collectively referred to as “ENVLAW”) or any common law
theory based on nuisance or strict liability.
 
(ii)           Tenant shall not allow Hazardous Substances to be located on the
Premises in contravention of any applicable law, rule or ordinance, nor shall
Tenant conduct or authorize the use, generation, transportation, storage,
treatment or disposal at the Premises of any Hazardous Substances in
contravention of any applicable law, rule or ordinance.
 
(iii)           If, as a result of Tenant’s use and occupancy of the Premises,
the presence, release, threat of release, placement on or in the Premises, or
the use, generation, transportation, storage, treatment, or disposal at the
Premises of any Hazardous Substances: (i) gives rise to liability (including,
but not limited to, a response action, remedial action, or removal action) under
RCRA, CERCLA, ORC, ENVLAW or any common law theory based on nuisance or strict
liability, (ii) causes a significant public health effect, or (iii) pollutes or
threatens to pollute the environment, Tenant shall promptly take any and all
remedial and removal action or other action necessary to clean up the Premises
and mitigate exposure to liability arising from the Hazardous Substances, as
required by law, rule, ordinance, or any order or directive of a governmental
authority, agency or court of competent jurisdiction.
 
(iv)           Tenant shall indemnify, defend and hold harmless Landlord from
and against all damages, claims, costs, losses and expenses (including but not
limited to, actual attorneys’ fees and engineering fees) arising from or
attributable to (i) the existence of any Hazardous Substances at the Premises as
a result of Tenant’s use and occupancy of the Premises, and (ii) any breach by
Tenant of any of its covenants contained in this paragraph.
 
(v)           Tenant will promptly disclose to Landlord by delivering, in the
manner prescribed for delivery of notice in the Lease, a copy of any forms,
submissions, notices, reports, or other written documentation (Communications)
relating to the presence of any hazardous substance in or about the Premises in
violation of applicable laws, whether such Communications are delivered to
Tenant or are requested of Tenant by any federal, municipal, state, county or
other government or quasi-governmental authority and/or any department or agency
thereof.
 
(vi)           Notwithstanding any other provisions of this Lease but subject to
the provisions of Section 20, Tenant shall allow Landlord, and any authorized
representative of Landlord, access and the right to enter and inspect the
Premises for the presence of any Hazardous Substance, at any time deemed
reasonable by Landlord, with reasonable notice to Tenant, except in the case of
emergency.
 
(b)           In the event that any alteration or repair to the Premises is
undertaken by Tenant during the initial term of this Lease or any renewal term,
if any, such alteration or repair shall (i) be designed and constructed in full
compliance with the American’s With Disabilities Act, as amended from time to
time (the “Act”), and (ii) the cost of such design, alteration or repair to the
Premises shall be borne solely by Tenant.  In addition, Tenant shall be
responsible for all costs and expenses incurred or to be incurred in order to
cause the Premises and the operation of Tenant’s business within the Premises to
comply with the Act, and, if Tenant fails to keep and maintain the Premises in
compliance with the Act, Landlord shall have the right but not the obligation,
at Tenant’s sole cost and expense, to enter the Premises and cause the Premises
to be put into compliance with the Act; and Tenant shall indemnify, defend and
hold Landlord harmless from and against any and all costs, claims and
liabilities, including but not limited to the fees of counsel, arising out of or
resulting from Tenant’s failure to maintain and keep the Premises in compliance
with the Act.
 
(c)           Landlord and Tenant agree that their respective maintenance and
repair obligations with respect to the Premises and the Building shall be as
follows:
 
(i)           Landlord, at its expense, shall make all necessary (x) repairs to
the parking lot (provided that Tenant shall be responsible for sidewalks and
loading docks of the Premises); (y) repairs to the roof; and (z) structural
repairs to the frame supporting the structure of the Premises and the exterior
walls, foundationand structural steel.  
 
(ii)          Tenant shall, at its expense,  be responsible for making all
structural repairs to the Premises except for identified in Section 9(c)(i) and
shall at all times keep the interior of the Premises including the heating,
lighting, plumbing, air-conditioning, fixtures, appliances and equipment in good
condition and repair and shall replace all broken glass.  At the end of the
term, Tenant shall peaceably quit and surrender the Premises in the condition
existing as of the Commencement Date of this Lease, ordinary wear, tear and
casualty and condemnation damage excepted.
 
(iii)         Landlord shall be responsible for contracting for snow removal
from the packing lot and shall charge Tenant for Tenant’s pro rata
share.  Tenant shall be responsible for debris removal.
 
10.           RENT DEMAND: ACCORD AND SATISFACTION.
 
(a)           After the service of any notice or commencement of any suit, or
final judgment therein, Landlord may receive and collect any rent due and such
collection or receipt shall not operate as a waiver of nor affect such notice,
suit or judgment.
 
(b)           No payment by Tenant or receipt by Landlord of a lesser amount
than the rental herein stipulated shall be deemed to be other than on account of
the earliest stipulated rent nor shall any endorsement or statement on any check
or any letter accompanying any check or payment as rent be deemed an accord and
satisfaction.  Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such rent or pursue any other remedy
provided for in this Lease or available at law or in equity.
 
11.           WAIVER OF LIABILITY BY TENANT.
 
Landlord and Landlord’s agents and employees shall not be liable for and Tenant
waives all claims for damage to person or property, loss of business and any and
all other losses, claims, expenses or damages sustained by Tenant or any person
claiming through Tenant, its officers, employees, customers, contractors,
invitees, or agents, resulting from any occurrence in or upon the Premises or
any other part of the Building or Site, unless due to the gross negligence or
willful misconduct or breach of this Lease of Landlord, its agents, employees,
or representatives.
 
12.           WAIVER OF SUBROGATION.
 
(a)           Both the Landlord, and the Tenant waive any and all rights of
recovery, claim, action or cause of action, against the other, their agents,
officers and employees for any loss, claim or damage that may occur to the
Premises herein demised, the contents thereof, improvements thereto, or the
Building of which the demised Premises are a part or any improvements thereto,
by reason of fire, the elements or any other cause which could be insured
against under the terms of a standard Fire and Extended Coverage Insurance
policy or policies, regardless of cause of origin, including the negligence of
the Tenant or Landlord as the case may be, their agents, officers and
employees.  All of Landlord’s and Tenant’s repair and indemnity obligations
under the Lease shall be subject to the waivers contained in this paragraph to
the extent covered by insurance.
 
13.           INDEMNIFICATION AND INSURANCE.
 
(a)           Tenant will indemnify, defend and save Landlord harmless from and
against any and all claims, actions, damages, losses, liability and expenses
incurred, including reasonable attorneys’ fees, in connection with loss, damage
or injury to persons or property occurring in, on or about, or arising directly
or indirectly out of the use or occupancy of or conduct of Tenant’s business on
the Premises, Building or Site in violation of law, or the failure by Tenant to
perform its covenants or carry out its obligations under this Lease, or
occasioned wholly or in part by any negligent act or omission or willful
misconduct of Tenant, Tenant’s agents, officers, contractors, customers or
employees, except the gross negligence or willful misconduct of Landlord or any
of its agents, employees or representatives.
 
(i)           Landlord will indemnify, defend and save Tenant harmless from and
against any and all claims, actions, damages, liability and expenses incurred,
including reasonable attorneys’ fees, in connection with loss, damage or injury
to persons or property arising out of or due to the gross negligence or willful
misconductby Landlord, or any of its agents, employees or representatives with
respect to Landlord’s covenants and obligations under this Lease, except the
negligence or willful misconduct of Tenant, its agents, contractors, customers
or employees.  Landlord agrees that, for purposes of the preceding sentence,
Landlord shall be deemed to be acting willfully if Landlord fails to fulfill
responsibilities of Landlord under this Lease in a timely manner following
Landlord’s receipt of specific written notification from Tenant (for example,
notification of Landlord by Tenant of a specific roof leak that is in need of
repair).
 
(b)           Tenant at all times during the term of this Lease shall, at its
own expense, keep in full force and effect public liability insurance and
property damage insurance described below.  Landlord shall have the sole and
exclusive right to negotiate, adjust, and receive any insurance loss and
proceeds; provided, that such insurance coverage related to Landlord’s and not
Tenant’s insurable interest, subject to the rights of any mortgagee of Landlord.
 
(i)           Said insurance coverage shall include, but not be limited to,
comprehensive general liability insurance, including property damage, insuring
Landlord  (as a loss payee for property insurance and an additional insured for
liability insurance) and Tenant against claims for personal injury, death, and
property damage occurring on or about the Premises, or related thereto, in an
amount of not less than $10,000,000 per occurrence.
 
(ii)           All of said insurance shall be in, from and with companies
licensed to do business in the State of Ohio and shall provide that it shall not
be subject to cancellation, termination or change except after at least ten (10)
days prior written notice to Landlord.  All insurance provided by Tenant as
required by this paragraph (b)(i) shall name Landlord as an additional insured
as its interests shall appear.  A duly executed certificate or certificates for
the same, together with satisfactory evidence of the payment of the premium
thereof, shall be deposited with Landlord on the Commencement Date and upon
renewals of such policies not less than fifteen (15) days prior to the
expiration of the term of such coverage.  If Tenant fails to comply with such
requirements, Landlord may, but shall not be obligated to, obtain such insurance
and keep the same in effect and Tenant shall pay Landlord the premium cost
thereof upon demand.
 
(c)           Tenant shall obtain a property insurance policy on a “special
perils form” which shall include, but not be limited to, coverage for fire,
extended coverage, vandalism and malicious mischief and which shall cover all
personal property, furnishings, furniture, trade fixtures, contents, merchandise
and improvements and betterments made in the Premises or paid for by the Tenant
for their full insurable value on a replacement cost basis.  Tenant shall obtain
its own boiler and machinery insurance.
 
(d)           Landlord shall obtain and maintain fire and extended casualty
insurance on the buildings and improvements comprising the Site in an amount
determined by the Landlord.  Such policy shall name the Tenant as an additional
insured and as loss payee as its interests may appear.  The Tenant shall
reimburse the Landlord for Tenant’s Share of the amount of the premiums for such
coverage attributable to the Premises within ten (10) business days after the
presentation of the invoice.  Such coverage may, at Landlord’s option, be under
Landlord’s master policy covering the buildings and other properties of
Landlord.
 
(e)           Tenant agrees to comply with all rules, regulations and
requirements of any federal, state, county or municipal authority, the Board of
Fire Underwriters or like organization, applicable to the Premises.  Tenant, at
Tenant’s cost and expense, shall make all replacements, alterations, and any and
all repairs to the Premises required to comply with such rules, regulations and
requirements.
 
14.           SIGNS AND DRAPES.
 
Tenant shall not place any signs on the exterior of the Building without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld.  All signs, consented to by Landlord, shall comply with all
requirements of any governmental authority and all necessary permits or licenses
shall be obtained by Tenant.  Signs may be painted on the front and rear door
entrances providing that they are painted in white lettering.  A free standing
Anodized Aluminum sign can be placed in the flower bed on the side of the
Building.  No signs can be attached to the Building except as are already
attached thereto.  Tenant shall maintain all signs in good condition and repair
at all times, and shall save the Landlord harmless from injury to person or
property arising from the erection and maintenance of said signs.  Upon vacating
the Premises, Tenant shall remove all signs and repair all damages caused by
such removal.
 
15.           ASSIGNMENT AND SUBLETTING.
 
(a)           This Lease shall not be assigned, mortgaged, pledged, encumbered
or in any other manner transferred by the Tenant, voluntarily or involuntarily,
by operation of law or otherwise, nor shall the Premises or any part thereof be
sublet, licensed, granted to a concessionaire or used or occupied by anyone
other than Tenant, without the prior consent of the Landlord, which consent
shall not be unreasonably withheld.  Any consent by Landlord to any assignment,
subletting, licensing, grant to a concessionaire or use or occupation by anyone
other than Tenant, shall not constitute a waiver of the necessity for such
consent under any subsequent assignment, subletting, licensing, grant to a
concessionaire or use of occupation by anyone other than Tenant.
 
(b)           If Tenant shall, during the term of this Lease, sublet all or any
part of said Premises or assign this Lease, either with or without the consent
of Landlord, Tenant shall nevertheless remain fully liable under all of the
terms, covenants, and conditions of this Lease.  If this Lease be assigned, or
if the Premises or any part thereof be subleased or occupied by anybody other
than Tenant, Landlord may collect from the assignee, or following a default by
Tenant under this Lease beyond applicable notice and cure periods, from any
sublessee or occupant, any rent or other charges payable by Tenant under this
Lease and apply the amount collected to the rent and other charges herein
reserved, but such collection by Landlord shall not be deemed an acceptance of
the assignee, sublessee or occupant as a tenant nor a release of Tenant from the
performance by Tenant under this Lease.
 
(c)           Notwithstanding anything to the contrary in this Lease, (i) Tenant
may, without Landlord’s prior written consent and without constituting an
assignment or sublease hereunder, sublet the Premises or assign this Lease to
(a) an entity controlling, controlled by or under common control with Tenant,
(b) an entity related to Tenant by merger, consolidation, nonbankruptcy
reorganization, or government action, or (c) a purchaser of a substantial
portion of Tenant’s assets and (ii) a sale or transfer of Tenant’s capital stock
or other equity interests shall not be deemed an assignment, subletting or any
other transfer of this Lease or the Premises.
 
16.           DAMAGE OR DESTRUCTION.
 
(a)           If (i) the Premises Site shall be damaged to the extent of more
than twenty-five percent (25%) of the cost of replacement thereof, respectively,
or (ii) the proceeds of Landlord’s insurance recovered or recoverable as a
result of the damage shall be insufficient to pay fully for the cost of
replacement of the Premises and the Building in which they are located and
Tenant is unwilling to make up such insufficiency, or (iii) the Premises or said
Building shall be damaged as a result of a risk which is not covered by
Landlord’s insurance, or (iv) the Premises shall be damaged in whole or in any
part during the last  one (1) year of the Lease term or of any renewal term
hereof or (v) the Building of which the Premises are a part shall be damaged to
the extent of fifty percent (50%) or more of the cost of replacement thereof,
whether or not the Premises shall be damaged; then in any such event Landlord,
in its sole discretion, may terminate this Lease by notice given within sixty
(60) days after such event and upon the date specified in such notice, which
shall not be less than thirty (30) days nor more than sixty (60) days after the
giving of said notice, this Lease shall terminate and come to an end, and Tenant
shall vacate and surrender the Premises to Landlord.  If this Lease shall not be
canceled and if the repair or restoration shall take one hundred eighty (180)
days or more, Landlord shall notify Tenant within sixty (60) days from the
damage or destruction and Tenant shall have twenty (20) days from receipt of
said notification to terminate this Lease by delivering written notice to
Landlord within said twenty (20) day period.  Following the casualty an
equitable abatement of the rent and additional charges shall be allowed based
upon the extent to which Tenant’s use of the Premises is diminished from the
date when the damage occurred until completion of the repairs or rebuilding or,
in the event Landlord or Tenant elects to terminate this Lease, until said date
of termination.  Notwithstanding the foregoing, Landlord shall not have the
right to terminate the Lease if the damage to the Building is (a) due to a risk
required to be insured against under Section 13(d) of the Lease or (b)
relatively minor (e.g., repair or restoration would cost less than ten percent
(10%) of the replacement cost of the Building).
 
(b)           If this Lease shall not be terminated as provided in Paragraph (a)
above, Landlord, at Landlord’s expense, shall proceed diligently with the repair
or restoration of the Premises to place the damaged Premises in substantially
the same condition they shall be in upon delivery of possession of the Premises
to Tenant.
 
17.           EMINENT DOMAIN.
 
(a)           In the event that the Premises, the Building or the Site or any
part thereof shall at any time after the execution of this Lease be taken for
public or quasi-public use or condemned under eminent domain or conveyed under
threat of such a taking or condemnation, Tenant shall not be entitled to claim,
or have paid to the Tenant any compensation or damages whatsoever for or on
account of any loss, injury, damage, taking or conveyance of any right, interest
or estate of the Tenant and the Tenant hereby relinquishes and hereby assigns to
Landlord any rights to any such damages.  Landlord shall be entitled to claim
and have paid to it for the use and benefit of Landlord all compensation and
damages for and on account of or arising out of such taking, condemnation or
conveyance without deduction from the amount thereof for or on account of any
right, title, interest or estate of Tenant in or to said property.  Tenant upon
request of Landlord will execute any and all releases, transfers or other
documents as shall be required by such public or quasi-public authority to
effect and give further evidence and assurances of the foregoing.  Tenant shall
have the right to any separate award made by the condemning authority for moving
expenses and the leasehold improvements paid for and installed by
Tenant.  Notwithstanding the foregoing, Tenant shall be entitled to make a claim
against such condemnation proceeds for (i) its moving costs and (ii) the value
of  its personal property, fixtures, equipment, alterations and other interests
in the Premises.
 
(b)           In case of any taking, condemnation or conveyance referred to in
this Section, then if and when there is an actual taking or conveyance of
physical possession of any material part of the Premises or any material part of
the Site, then Landlord may cancel and terminate this Lease by giving notice to
Tenant within ten (10) days after such an actual taking or conveyance of
physical possession and should such an actual taking or conveyance of physical
possession of any part of the Premises occur at any time when the then remaining
term of this Lease is less than two (2) years, then either party may likewise
cancel and terminate this Lease by giving notice to the other party within said
ten (10) day period.  If this Lease is not terminated following any of said
actual takings of conveyances of any part of the Premises, then Landlord shall
at Landlord’s own expense, but only to the extent of an equitable proportion of
the award for the portion of the Premises taken (excluding any award of land),
make such repairs to the Premises as are necessary to constitute a complete
architectural and tenantable unit.  In the event of a partial taking or
conveyance of the Premises a proportionate allowance shall be made in the Rent
based on the proportion of the Premises remaining as compared to the original
Premises, however, in the event the Premises have been reduced in excess of
twenty-five percent (25%) of the square footage in the Premises, Tenant may
cancel this Lease after ten (10) days written notice to Landlord.
 
18.           LANDLORD’S REMEDIES UPON DEFAULT.
 
(a)           Tenant shall be in default if: (i) the payment of rent or other
sums of money required to be paid by Tenant are not paid within ten (10) days
after receipt of written notice from Landlord that such payment is past-due and
an additional ten (10) days after receipt of a second notice from Landlord if
Tenant has not paid in the first ten (10) day period; (ii) Tenant continues to
fail to perform any of the covenants, terms, conditions, provisions, rules and
regulations of this Lease (other than for the payment of any sums) thirty (30)
days after having received written notice of such failure by Landlord (or such
longer period not to exceed sixty (60) days as may be reasonably required if the
failure is not capable of being cured within a thirty (30) day period and the
Tenant proceeds to effect such cure with due diligence) and an additional ten
(10) days after receipt of a second notice from Landlord if Tenant has not cured
the breach in the first period; (iii) Tenant shall commit waste or shall assign
or sublet the Premises except as expressly permitted by this Lease; (iv) Tenant
shall vacate the Premises or fail to occupy and conduct Tenant’s business in the
Premises for a period of fifteen (15) days or longer; (v) Tenant or any assignee
or sublessee of the entire Premises shall file or have filed against it
(provided that with respect to any petition filed against it, such petition
shall not have been vacated within sixty (60) days from the filing), a petition
for adjudication in or as a bankruptcy, for reorganization, for an arrangement,
or for any other debtor or capital structure relief under any existing or future
Bankruptcy Act as same may be amended, supplemented or replaced; (vi) Tenant or
any assignee or sublessee shall make an assignment for the benefit of creditors;
(vii) a receiver of any property of Tenant shall be appointed in any action,
suit or proceeding by or against Tenant; or (viii) the interest of Tenant in the
Premises or in any assets or property of Tenant shall be offered for sale or
sold under execution or other legal process, (all of which shall jointly and
severally constitute a “Default”).
 
(b)           Upon a Default, Landlord, in addition to all other remedies given
to Landlord in the Lease, at law or in equity, may by three (3) days written
notice to Tenant terminate this Lease, and, upon terminating this Lease and
without further notice re-enter the Premises by summary proceedings or otherwise
and in any event may dispossess the Tenant.  Under no circumstances is this
Lease to be an asset for Tenant’s creditors by operation of law or
otherwise.  No re-entry or taking possession of the Premises by Landlord shall
be construed as an election on Landlord’s part to terminate this Lease unless
written notice of such intention be given to Tenant or unless the termination of
this Lease be decreed by a court of competent jurisdiction.  Tenant agrees it is
and shall remain liable for all rent and other charges and sums due hereunder,
which liability shall survive the termination of this Lease, the re-entry by
Landlord and the issuance of any action to secure possession of the
Premises.  Landlord shall have the right to maintain successive actions against
Tenant for recovery of such damages or for said rents and other charges and sums
as are payable hereunder and Landlord shall not be required to wait to begin
such actions or legal proceedings until the date this Lease would have
expired.  In the event of such re-entry, Landlord may, without being obligated
so to do, if the Lease be terminated, in its own behalf, relet the whole or any
portion of said Premises, or the whole or any portion thereof with additional
space, for any period equal to, greater or less than the remainder of the
original term of this Lease, for any sum (including any rental concessions)
which it may deem reasonable, to any tenant which it may deem suitable and
satisfactory, and for any use and purpose which it may deem appropriate.  In the
event of any reletting, Tenant shall be released from its obligations under this
Lease relating to actions or omissions after such reletting other than its
obligations to pay rent and real estate taxes under Section 2 and Section 3, and
Landlord may apply the rent received from such reletting therefrom first to the
payment of Landlord’s reasonable expenses, including attorney’s fees incurred by
reason of Tenant’s default, commissions and the repairs, renovation or
alteration of the Premises and then to the payment of rent and all other sums
due from Tenant hereunder, Tenant remaining liable for any deficiency.
 
(c)           Any obligation imposed by law upon Landlord to relet the Premises
shall be subject to the reasonable requirements of Landlord to develop in a
harmonious manner the real estate of which the Premises are a part, and the
failure of Landlord to relet, or if relet, to collect the rent under such
reletting, shall not release or affect Tenant’s liability for damages
hereunder.  Landlord shall use its best efforts to mitigate any damages
resulting from any default by Tenant, and Tenant shall not in any event be
liable for any damages reasonably mitigable by Landlord.  Landlord shall have no
lien or other interest in any item of Tenant’s Property.
 
(d)           In the event of a default beyond notice and cure periods by Tenant
of any of the terms, provisions, covenants, conditions, rules and regulations of
this Lease, Landlord shall have the right to injunction and the right to invoke
any remedy permitted to Landlord under the Lease, at law or in equity.  All
remedies available to Landlord are declared to be cumulative and concurrent.  No
termination of this Lease nor any taking or recovering of possession of the
Premises shall deprive Landlord of any of its remedies or actions against
Tenant.
 
19.           HOLDOVER BY TENANT.
 
If Tenant remains in possession of the Premises after the expiration of the
tenancy created hereunder, and without the execution of a new lease or the
proper exercise of Tenant’s holdover option under Section 6(c), Tenant shall be
deemed to be occupying the Premises as a tenant from month-to-month and subject
to all of the provisions of this Lease in effect on the day before the
expiration of the tenancy, except those relating to term and except that the
rent shall be double the amount paid by Tenant during the last month of the term
of this Lease.
 
20.           RIGHTS OF LANDLORD.
 
Landlord reserves the right at all reasonable times to go upon and inspect the
Premises and every part thereof and at Landlord’s option to make emergency
repairs, if Tenant shall have failed to make such repairs, or repairs,
alterations and additions to the Premises or the Building of which the Premises
are a part; provided, however, that (i) such action by Landlord will not alter
the responsibilities of the parties under Section 9(c); and (ii) except to the
extent required to make such emergency repairs, Landlord agrees that Landlord
will give at least 24 hours prior notice to Tenant of any entry in the Premises
and upon entering the Premises, he will not unreasonably interfere with, disrupt
or adversely affect the operation or conduct of Tenant’s business or the
performance by any of the Tenant’s employees of his or her duties and
responsibilities.  If the Landlord shall make any payments on behalf of Tenant
or if Landlord shall make repairs to the Premises which are Tenant’s obligation
under this Lease (whether or not an emergency situation exists) then any amounts
so paid or incurred by Landlord are agreed and declared to be “additional rent”
and shall be due and payable to Landlord from Tenant upon submission to Tenant
of an invoice, bill or statement therefor.
 
21.           SUBORDINATION: ATTORNMENT.
 
(a)           Landlord reserves the right to demand and obtain from Tenant a
waiver of priority, in recordable form and in form reasonably acceptable to
Tenant, subordinating Tenant’s Lease in favor of any mortgage loans,
refinancings, replacements, renewals, modifications, amendments, extensions or
consolidations placed upon the Premises from time to time by the Landlord;
provided that Landlord shall procure from any mortgagees an agreement in a form
reasonably acceptable to Tenant (a “Non-Disturbance Agreement”) providing in
substance that so long as Tenant shall faithfully discharge the obligations on
its part to be kept and performed under the terms of this Lease, Tenant’s
tenancy will not be disturbed nor this Lease affected by any default under such
mortgage, and Tenant agrees that this Lease shall remain in full force and
effect even though default in the mortgage may occur.    Landlord represents and
warrants to Tenant that Landlord does not currently have a lender.
 
(b)           Tenant covenants and agrees that Tenant shall execute in
recordable form and deliver upon demand of Landlord whatever instruments may be
reasonably required to acknowledge and further evidence the subordination of
Tenant’s Lease.
 
(c)           Tenant covenants to comply with all lawful easements, agreements,
covenants and restrictions of record pertaining to the Site.
 
22.           NO WAIVER.
 
No waiver of any of the terms, covenants, provisions, conditions, rules and
regulations required by this Lease and no waiver of any legal or equitable
relief or remedy shall be implied by the failure of Landlord or Tenant to assert
any rights or to declare any forfeiture or for any other reason, and no waiver
of any of said terms, provisions, covenants, rules and regulations shall be
valid unless it shall be in writing signed by the Landlord or Tenant as the case
may be.  No waiver by Landlord or Tenant or forgiveness of performance by
Landlord or Tenant constitutes a waiver of forgiveness of performance in favor
of Tenant or Landlord herein, or any other tenants, nor shall the waiver of any
pledge of this Lease, or the forgiveness of performance of any one or more of
the terms, provisions, conditions, rules and regulations of this Lease be
claimed or pleaded by Tenant or Landlord to excuse a subsequent pledge or
failure of performance of any of the terms, provisions, conditions, covenants,
rules and regulations of this Lease.
 
23.           VACATION OF PREMISES.
 
Tenant shall deliver up and surrender to Landlord possession of the Premises,
including all Tenant’s alterations (and all replacements thereof), all fixtures
(other than Tenant’s Property) permanently attached to the Premises during the
term (except such fixtures as Landlord shall direct Tenant to remove), and all
property required to be left in the Premises pursuant to this Lease upon the
expiration of this Lease or its termination in any way, in as good condition and
repair as the same shall be at the commencement of said term (loss by fire or
other casualty and ordinary wear and decay only excepted) and deliver the keys
at the office of Landlord or Landlord’s agent.  Notwithstanding the foregoing,
Landlord and Tenant agree that all laboratory benches, exhaust hoods, walk-in
coolers/freezer, and fermentors and the steam- boilers attached thereto are and
shall remain the property of Tenant and, subject to the provisions of Section 8
above, may be removed by the Tenant upon the expiration or termination of this
Lease.
 
24.           SHORT FORM LEASE.
 
This Lease shall not be recorded, but a Memorandum of Lease describing the
property herein demised, giving the term of this Lease and renewal rights, if
any, and referring to this Lease, may be recorded by either party.  All
governmental charges attributable to the execution or recording of the
memorandum of this Lease shall be charged to and be paid by the party requesting
the recording.
 
25.           NOTICES.
 
Any notice or consent required to be given by or on behalf of either party upon
the other shall be in writing and shall be deemed received upon first attempted
delivery by mailing such notices or consents by registered or certified mail
addressed:
 
to the Landlord at:                               Miles/Commerce Ltd.

c/o Beverly Golden
Champa & Company
4225 Mayfield Rd.
South Euclid, Ohio 44121


and to the Tenant at:                           Affymetrix, Inc.
3420 Central Expressway
Santa Clara, CA  95051
Attention:  General Counsel


with a copy to:                                      Affymetrix, Inc.
26111 Miles Road
Cleveland, Ohio 44128
Attention: Don Daut
Vice President, Reagent Operations


or such other address as may be specified from time to time, in writing,
delivered to the other party provided, however, that from and after the
Commencement Date of the term of this Lease notice to Tenant in writing by
certified or registered mail to the Premises shall be deemed to be sufficient
for all purposes of notice required by this Lease, and shall be effective upon
receipt.
 
26.           APPLICABLE LAW AND CONSTRUCTION.
 
(a)           The laws of the State of Ohio shall govern the validity,
performance and enforcement of this Lease.  The submission of this document for
examination does not constitute an offer to lease or a reservation of the
Premises and becomes effective only upon the execution and delivery thereof by
the Landlord and Tenant.  This Lease may not be modified or altered, except as
expressly granted herein.  This Lease has been negotiated by Landlord and
Tenant, and the Lease, together with all the terms and provisions hereof, shall
not be deemed to have been prepared by either Landlord or Tenant, but by both
equally.
 
(b)           Should any court or agency determine that any provision, term or
condition  of this Lease is void and/or unenforceable, such provision, term or
condition shall be severed herefrom and the remainder of this Lease shall remain
in full force and effect.
 
(c)           Tenant shall have no right to quit the Premises or cancel or
rescind this Lease except as said right is expressly granted herein.  This Lease
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns.
 
(d)           The headings of the several paragraphs contained herein are for
convenience only and do not define, limit or construe the contents of such
paragraphs.
 
(e)           Time is declared to be of the essence in all provisions of this
Lease.
 
(f)           This Lease constitutes the entire agreement of the parties.  All
previous negotiations, representations and agreements, including prior lease
agreements, concerning the Premises, Building and Site are merged into this
Lease and shall be void unless expressly incorporated herein.  All prior lease
agreements are hereby terminated and shall be of no further force and effect.
 

27.           TRANSFER OF LANDLORD'S INTEREST; LIABILITY OF LANDLORD.
 
(a)           If Landlord (or either of them) should sell or otherwise transfer
Landlord’s interest in the Premises, Tenant agrees that Landlord shall
thereafter have no liability to Tenant under this Lease or any modification or
amendment thereof or extensions or renewals thereof, except for such
liabilities, which might have accrued prior to the date of such sale or transfer
of Landlord’s interest.  The Landlord shall be liable for those items which may
accrue under this Lease only while owner of the Premises.  A purchaser from
Landlord shall be liable to Tenant for all of Landlord’s obligations under this
Lease after the date of transfer.
 
(b)           If Landlord shall fail to perform any covenant, term or condition
of this Lease upon Landlord’s part to be performed and, as a consequence of such
default, Tenant shall recover a judgment (or other judicial process) against
Landlord, such judgment shall be satisfied solely out of the proceeds of sale
received upon execution of such judgment and levy thereon against the right,
title and interest of Landlord in the Building and Site as the same may then be
encumbered and neither Landlord nor if Landlord be a partnership, any of the
partners comprising such partnership, or if Landlord be a corporation, any of
the officers, directors or shareholders shall be liable for any deficiency.  It
is understood that in no event shall Tenant have any right to levy execution
against any property of Landlord other than its interest in the Building and
Site as hereinbefore expressly provided.  In the event of the sale or other
transfer of Landlord’s right, title and interest in the Building or Site,
Landlord shall be released from all liability and obligation hereunder.
 
(c)           Any agreement, obligation or liability made, entered into or
incurred by or on behalf of Landlord binds only the assets of the Landlord, and
no agent of the Landlord assumes or shall be held to any personal liability
therefor.  Without limiting the generality of the foregoing, the execution of
any agreement or the making or entering into or incurring of any liability by
any agent of the Landlord shall not constitute such agent’s personal or
individual obligations, either jointly or severally, in any capacity or manner
whatsoever.
 
28.           NO PARTNERSHIP.
 
Landlord is not and shall not become by this Lease or by any rights granted or
reserved herein a partner or joint venturer of or with Tenant in the conduct of
Tenant’s business or otherwise.
 
29.           REPRESENTATIONS OF TENANT.
 
(a)           Tenant does hereby represent and warrant to the Landlord each of
the following:
 
(i)           Tenant is a corporation duly organized and properly existing under
the laws of the State of Delaware;
 
(ii)           Tenant has taken all necessary action to be fully bound by and to
enter into the terms and conditions of this Lease and the individuals executing
this Lease on the Tenant’s behalf have been fully authorized to bind the Tenant
hereto; and
 
(iii)           The terms and conditions of this Lease and the Tenant’s
obligations hereunder do not conflict with or violate the Articles of
Incorporaiton or Code of Regualtions of the Tenant, nor any other material
agreement to which the Tenant may be bound.
 
30.           MORTGAGE FINANCING.
 
Upon request Tenant agrees to execute and deliver to Landlord estoppel letter as
required by Landlord or by Landlord’s mortgage lenders.  Tenant, at Landlord’s
expense, will cooperate with Landlord so that Landlord will be able to sell,
transfer or lease the Site or to procure mortgage financing for the Site.
 
31.           QUIET ENJOYMENT.
 
Landlord hereby covenants and agrees that if Tenant shall perform all of the
covenants and agreements herein stipulated to be performed on Tenant’s part,
Tenant shall at all times during the continuance hereof have peaceable and quiet
enjoyment and possession of the Premises without hindrance from Landlord or any
person or persons lawfully claiming the Premises, subject, however, to the terms
of this Lease and to all agreements to which this Lease is subordinate.
 
32.           EXISTING LEASE; BUILDING 26111 LEASE.
 
Notwithstanding anything to the contrary Tenant may terminate this lease if (i)
the Existing Lease is terminated prior to the Commencement Date for any reason
other than Tenant’s default and (ii) Tenant’s lease with Landlord of the
premises at 26111 Miles Road, Warrensville Heights, Ohio (the “Building 26111
Lease”) is terminated for any reason other than Tenant’s default; provided,
however, that Tenant represents that as of the date of execution of this Lease,
it does not know of current grounds for termination of this Lease or the
Building 26111 Lease and has no current intention to terminate either such
lease.
 

 
CLE - 1586733.2
CLE - 2255735.3
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto set their hands to four (4) counterparts
hereof, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same Lease, to be effective as of the date
first written above.
 
Signed in the Presence of:
 
 
 
/s/ Laura M.
Letellier                                                              
Printed Name: Laura M.
Letellier                                                              
 
/s/ Kathleen
O’Brien                                                              
Printed Name: Kathleen
O’Brien                                                              
 
“LANDLORD”
MILES/COMMERCE LTD., an Ohio limited liability company
 
 
/s/ Thomas A. Mann                                                         
By:  Thomas A. Mann, Member
/s/ Patrick S.
Pratt                                                              
Printed Name: Patrick S.
Pratt                                                              
 
/s/ Steven Simon                                                              
Printed Name: Steven
Simon                                                              
 
/s/ Robert A. Mann                                                         
By:  Robert A. Mann, Member
/s/ Sandra Pate                                                              
Printed Name: Sandra
Pate                                                              
 
/s/ Pete Ambrose                                                              
Printed Name: Pete
Ambrose                                                              
 
/s/ Jeanne M. Newman                                                         
By: Jeanne M. Newman, Member
/s/ Rozell Price                                                              
Printed Name: Rozell
Price                                                              
 
/s/ Amber Madson                                                              
Printed Name: Amber
Madson                                                              
 
/s/ Elizabeth M.
Rosenman                                                         
By: Elizabeth M. Rosenman, Member
Signed in the Presence of:
 
 
/s/ Lucy Reynolds                                                              
Printed Name: Lucy
Reynolds                                                              
 
/s/ Catherine
Ferandin                                                              
Printed Name: Catherine
Ferandin                                                              
 
“TENANT”
AFFYMETRIX, INC., a Delaware corporation
/s/ Wayne Woodard                                                         
Printed Name: Wayne Woodard
Its:  Senior Vice President,
       Global Operations



 
STATE OF Florida                                                         )
                  ) SS
COUNTY OF Palm Beach                                                  )


BEFORE ME, a Notary Public in and for said County and State, appeared
Miles/Commerce Ltd., an Ohio limited liability company, by Thomas A. Mann, its
Member, who acknowledged that he did sign the foregoing instrument on behalf of
said limited liability company and that the same is his free act and deed
personally and the free act and deed of the limited liability company.
 
IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
at Palm Beach Gardens, FL, this 18 day of March, 2010.
 
/s/ Linda L. George                            
NOTARY PUBLIC


[Notary Seal]
STATE OF Florida                                                         )
                  ) SS
COUNTY OF Broward                                                   )


 
BEFORE ME, a Notary Public in and for said County and State, appeared
Miles/Commerce Ltd., an Ohio limited liability company, by Robert A. Mann, its
Member, who acknowledged that he did sign the foregoing instrument on behalf of
said limited liability company and that the same is his free act and deed
personally and the free act and deed of the limited liability company.
 
IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
at Ft. Lauderdale, FL, this 17 day of March, 2010.
 
[Notary
Seal]                                                                                     
  /s/ Rachel J. Cohen                      
NOTARY PUBLIC




See attached


STATE OF                                                                      )
                  ) SS
COUNTY OF                                                                   )


 
BEFORE ME, a Notary Public in and for said County and State, appeared
Miles/Commerce Ltd., an Ohio limited liability company, by Jeanne M. Newman, its
Member, who acknowledged that she did sign the foregoing instrument on behalf of
said limited liability company and that the same is her free act and deed
personally and the free act and deed of the limited liability company.
 
IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
at __________, ______, this _____ day of ___________, 2010.
 
___________________________
NOTARY PUBLIC


 
STATE OF Washington                                                   )
                  ) SS
COUNTY OF King                                                         )


 
BEFORE ME, a Notary Public in and for said County and State, appeared
Miles/Commerce Ltd., an Ohio limited liability company, by Elizabeth M.
Rosenman, its Member, who acknowledged that she did sign the foregoing
instrument on behalf of said limited liability company and that the same is her
free act and deed personally and the free act and deed of the limited liability
company.
 
IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
at Seattle, WA, this 15th day of March, 2010.
 
/s/ Karen Williamson                   
NOTARY PUBLIC
[Notary Seal]
 
STATE OF CALIFORNIA                                                )
                                                                                       
      ) SS
COUNTY OF SANTA CLARA                                        )
 
On February 19, 2010 before me, Amy T. Monbourquette, Notary Public, personally
appeared Wayne Woodard, who proved to me on the basis of satisfactory evidence
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.


I certify under PENALTY OF PURJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
 
/s/ Amy T.
Monbourquette                                                               [Notary
Seal]
Amy T. Monbourquette, Notary Public


 
This Instrument Prepared By:
 
Warren Goldenberg, Esq.
Hahn Loeser & Parks LLP
200 Public Square, Suite 2800
Cleveland, Ohio  44114
(216) 621-0150
 
 
CLE - 1586733.2
CLE - 2255735.3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Situated in the City of Warrensville Heights, County of Cuyahoga and State of
Ohio, and known as being part of Original Warrensville Township Lot No. 102 and
bounded and described as follows:


Beginning at the Southwesterly corner of the said Original Warrensville Township
Lot No. 102 which is also the center line of Miles Road (formerly North Miles
Road).  Thence North 0° 11' 20" East 461.00 feet along the Westerly line of said
Original Warrensville Township Lot No. 102 to a point; thence North 89° 58' 55"
East 240.13 feet leaving Westerly line of said Original Warrensville Township
Lot No. 102 to a point; thence South 0° 11' 20" West 461.00 feet and being
parallel with the said Westerly line of Original Warrensville Township Lot No.
102 to a point in the centerline of Miles Road; thence South 89° 58' 55" West
240.13 feet along the said center line of Miles Road and along the Southerly
line of said Original Township Lot No. 102 to the place of beginning, being the
same more or less, but subject to all legal highways.


PERMANENT PARCEL NO. 763-33-018

 
CLE - 1586733.2
CLE - 2255735.3
 
 

--------------------------------------------------------------------------------

 

CALIFORNIA ALL-PURPOSE ACKNOWLEDGEMENT


State of California


County of Los Angeles


On March 11, 2010 before me, Karen L. Linden, Notary Public,


personally appeared Jeanne M. Newman




who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed
to the within instrument and acknowledged to me
that she executed the same in her authorized
capacity, and that by her signature on the instrument
the person, or the entity upon behalf of which the
person acted, executed the instrument.


I certify under PENALTY OF PERJURY under the
laws of the State of California that the foregoing
paragraph is true and correct.


[Notary
Seal]                                                                           WITNESS
my hand and official seal


(Place Notary Seal Above)
                /s/ Karen L.
Linden                                                      
SIGNATURE OF NOTARY
